Citation Nr: 0917695	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection a skin rash of the 
lower extremities, to include as a result of exposure to 
Agent Orange. 

2.  Entitlement to service connection for chronic back pain, 
status post lumbar fusion. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1959 to February 
1961 and from April 1961 to November 1975, including service 
in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his chronic back pain is causally 
related to his time in service.  In this regard, the Veteran 
has reported that he was medevaced out of Germany due to a 
back injury in 1972, with a pending medical discharge, and 
that, although he was cross-trained when he got back to the 
states in order to remain on active duty, his back never got 
better.  The Veteran also contends that he has a skin rash on 
his lower extremities as a result of exposure to herbicides 
during service.  

At the outset, the Board notes that the Veteran's service 
treatment records from April 1961 to November 1975 were 
formally found to be unavailable in May 2006 after attempts 
to associate such records were made in October 2004, November 
2004, and May 2006.  

The Veteran has reported that he received treatment for back 
pain in Germany beginning in 1964.  He has also reported, as 
noted above, that he was medevaced out of Germany in 1972 due 
to back pain.  

The first evidence of treatment for his back is in September 
1994, when he began going to the Chattanooga Orthopedic 
Group.  During treatment in September 1994, the Veteran 
reported that his back pain began while he was working as a 
truck driver in 1993.  The doctor noted that, prior to 
October 1993, there was no major history of spine trauma or 
surgery, and that a magnetic resonance image (MRI) revealed a 
large L5 to S1 disc herniation extending from the right side 
to the canal toward the right side of the foramen, which is 
markedly occluded and the exiting nerve root is displaced and 
compressed.  In January 1995, the doctor noted that an MRI 
showed evidence of a herniated nucleus pulposus at L5 to S1 
to the right side.  

In November 1994, the Veteran underwent an independent 
medical evaluation for his worker's compensation claim at 
Occupational Rehabilitation Chattanooga.  He reported that he 
was a truck driver in September 1993, when the truck he was 
driving began malfunctioning, causing the truck to jerk 
periodically.  The Veteran indicated that he drove the truck 
for about 6 weeks while it was malfunctioning and developed 
low back pain during that time, for which he began treatment 
in October 1993.  

A record of operation from Memorial Hospital dated in 
February 1995 indicates that the Veteran underwent a right L5 
to S1 microdiscectomy, right L5 hemilaminotomy, and a right 
L5 to S1 facetectomy for his right L5 to S1 far lateral disk 
herniation with right L5 nerve root compression.  

The Veteran underwent a functional capacity evaluation at the 
Occupational Rehabilitation Chattanooga in June 1995, when he 
reported that his low back pain had a gradual onset; he 
related this pain to the jerking motion of in his truck at 
high speeds.  He reported that he had first sought treatment 
in October 1993.  In regard to the Veteran's work history, 
the doctor noted that the Veteran was a truck driver for the 
military from 1959 to 1973, a psychiatric technician in the 
military from 1973 to 1975, a psychiatric technician for a 
private company from 1975 to 1980, and a truck driver for 
another private company beginning in 1980.  The doctor 
diagnosed the Veteran with status post discectomy for a 
herniated nucleus pulposus, grade I spondylolisthesis, and 
degenerative joint disease, and noted that the Veteran had 
undergone a microdiscectomy in February 1995.  

VA treatment records indicate that the Veteran has been 
undergoing pain management for his back pain since October 
2003.  During treatment in October 2003, he reported that he 
has had chronic back pain since he underwent surgery on a 
ruptured disc at the L4 to L5, status post fusion.  
Additionally, during treatment in March 2004, the Veteran 
reported a history of chronic low back pain for 30 years.  

The Board acknowledges that, in cases where the Veteran's 
service medical records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes providing a medical examination 
if review of the evidence of record determines that such 
examination is necessary to decide the claim. 38 C.F.R. § 
3.159(c)(4) (2008).  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA is obliged to provide a medical 
examination and/or get a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, there is evidence of record indicating that 
the Veteran sought treatment for back pain during service 
from 1964 to 1975, current evidence of a herniated nucleus 
pulposus at L5 to S1 to the right side, degenerative disc 
disease, and spondylolisthesis, and the Veteran has reported 
a continuity of symptomatology since service.  Therefore, the 
Board finds that a medical opinion regarding the etiology of 
the appellant's low back condition is necessary to make a 
determination in this case.  

To date, none of the Veteran's service personnel records have 
been associated with the claims file.  These records should 
be obtained on remand.  Moreover, while records dated in 1994 
reference a 1993 work injury, no treatment records 
contemporaneous with the 1993 injury have been associated 
with the claims file, and no legal records regarding the 
corresponding worker's compensation claim have been 
associated with the claims file.  All medical and legal 
records regarding the Veteran's 1993 injury and his worker's 
compensation claim should be obtained on remand.  The Veteran 
should also be asked to provide any treatment records 
available from treatment for his back dated from 1975 to 
1993.  Any recent VA treatment records should also be 
obtained on remand.  

In regard to his skin rash claim, the Veteran has reported 
having a skin rash on his legs, which he contends is related 
to exposure to herbicides in Vietnam.  The Veteran's service 
in the Republic of Vietnam from August 1966 to August 1967 
has been verified, and there is no affirmative evidence in 
his claims file indicating that he was not exposed to 
herbicide agents; therefore, he is presumed to have been 
exposed to such agents.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  
While there is no evidence of treatment for a skin rash in 
his claims file, the Board notes that the Veteran is 
competent to report the symptoms of such a condition.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (Competent testimony 
is limited to that which the witness has actually observed, 
and is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses, that 
which is heard, felt, seen, smelled or tasted.)  It is within 
the Veteran's realm of personal knowledge whether he has a 
rash on his legs.  Accordingly, because there is evidence of 
an in-service injury (i.e., exposure to herbicides), and 
evidence of a current disability (i.e., a skin rash on his 
legs), VA must afford him an examination to determine whether 
he has a current skin condition that is related to service, 
to include in-service exposure to Agent Orange.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  

Accordingly, the case is REMANDED for the following action:

1.   Contact the National Personnel 
Records Center and/or any other indicated 
agency, and request copies of the 
Veteran's complete service personnel 
records and service medical records, 
including all clinical records.  The Board 
is particularly interested in records 
pertaining to an injury in 1972 for which 
the Veteran was medevaced out of Germany, 
any documents regarding a pending medical 
discharge, and orders for the Veteran to 
be cross trained from 1972 to 1975.  

2.  Obtain a complete copy of the 
Veteran's treatment records for a skin 
and/or low back condition from the 
Nashville, Tennessee, VA Medical Center, 
dated since October 2004.  

3.  Request the Veteran to identify any 
private medical care providers that have 
treated him for his low back since 1975.  
After obtaining any required 
authorizations, the RO/AMC should make 
arrangements to obtain the Veteran's 
complete private treatment records.  

Also, make arrangements to obtain copies 
of any medical and legal records 
pertaining to the Veteran's 1993 injury 
and his worker's compensation claim.  

4.  Thereafter, schedule the Veteran for a 
VA skin examination.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should describe and diagnose 
any current manifestations of the 
Veteran's skin condition.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
skin condition had its onset during active 
service or is related to any in-service 
disease or injury, including Agent Orange 
exposure in Vietnam.  In doing so, the 
examiner should acknowledge the Veteran's 
lay statements of record.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Also, schedule the Veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any back disorder 
found to be present, i.e., of a herniated 
nucleus pulposus at L5 to S1 to the right 
side, degenerative disc disease, and 
spondylolisthesis, etc.   

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current back disorder had its onset 
during active service or is related to any 
in-service disease or injury.  In doing 
so, the examiner should consider the lay 
evidence of record regarding an in-service 
back injury in 1972 and a post-service 
1993 work-related injury, as well as the 
lay evidence regarding a continuity of 
symptomatology since service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

